Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Per Applicant’s Preliminary Amendment filed 8/15/19
Claims 26-52 have been canceled.

Claims 1-25 are pending.


Claim Rejections - 35 USC § 102
I.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 1-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GOYAL et al [US 2020/0159568].

a.	Per claim 1, GOYAL et al teach an apparatus to configure heterogenous components in an accelerator, the apparatus comprising: 
a graph compiler to [paras 0113-115—compiler of graph]: 
identify a workload node in a workload [paras 0036-37—work unit node]; and 

generate a selector for the workload node [paras 0095-96—central dispatch unit for queuing and selection for the processor work units]; and 

the selector to identify an input condition and an output condition of a compute building block, wherein the graph compiler is to, in response to obtaining the identified input condition and output condition from the selector, map the workload node to the compute building block [paras 0113-114—input data and criteria for rule matching and determining node state].

Claims 8, 15 and 22, differing by statutory class, contain limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, GOYAL et al teach the apparatus of claim 1, wherein the graph compiler is to: identify a second workload node in the workload; and generate a second selector for the second workload node [Abstract, paras 0076, 0105, 0156, 0195-198—second service chain work unit, node and data processing unit].  
Claims 9, 16 and 23 contain limitations that are substantially equivalent to the limitations of claim 2 and are therefore rejected under the same basis.
c.	Per claim 3, GOYAL et al teach the apparatus of claim 2, wherein the second selector is to identify a second input condition and a second output condition of the kernel [paras 0095-96, 0114—DPU identification of state transitions based on criteria, input data and kernel execution].  
Claims 10, 17 and 24 contain limitations that are substantially equivalent to the limitations of claim 3 and are therefore rejected under the same basis.
d.	Per claim 4, GOYAL et al teach the apparatus of claim 1, wherein the workload is a graph including the workload node obtained by the graph compiler [paras 0113-116, 0121-122—graph including work unit load from compiler].  
Claims 11, 18 and 25 contain limitations that are substantially equivalent to the limitations of claim 4 and are therefore rejected under the same basis.

e.	Per claim 5, GOYAL et al teach the apparatus of claim 1, wherein the input condition corresponds to an input requirement of the compute building block and the output condition corresponds to a result of execution of the compute building block [paras 0041, 0058, 0067, 0153, 0164, 0169—work unit input and return output parameters/variable].  
Claims 12 and 19 contain limitations that are substantially equivalent to the limitations of claim 5 and are therefore rejected under the same basis.
f.	Per claim 6, GOYAL et al teach the apparatus of claim 1, wherein the graph compiler is to generate an executable file in response to mapping the workload node to the compute building block [paras 0059, 0075, 0082, 0085, 0088-89, 0113—mapping and pointer to work unit execution function by specific processing core, compiler generation of a data structure].  
Claims 13 and 20 contain limitations that are substantially equivalent to the limitations of claim 6 and are therefore rejected under the same basis.
g.	Per claim 7, GOYAL et al teach the apparatus of claim 1, wherein the graph compiler further includes a plugin to, based on the identified input condition and output condition, form a translation layer between the workload node and the compute building block to enable mapping of the workload node to the compute building block [paras 0059, 0075, 0082, 0085, 0088-89, 0113-114, 0171—control block, graph compiler, mapping and pointer to work unit execution handlers].
Claims 14 and 21 contain limitations that are substantially equivalent to the limitations of claim 7 and are therefore rejected under the same basis.

Conclusion
III.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Babayan et al (US 2010/0274972) 
Yang et al (US 2020/0019391)

IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448